Citation Nr: 0019288	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  94-16 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for a thoracic spine 
condition, including as secondary to service-connected 
spondylosis of L5-S1.  

2. Entitlement to an evaluation in excess of 40 percent for 
service-connected spondylosis at L5-S1, status post 
laminectomy and fusion.  

3. Whether new and material evidence has been submitted, 
which is sufficient to reopen a claim of entitlement to 
service connection for left leg and foot disorder. 

4. Entitlement to a total disability evaluation due to 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1971 and from April 1977 to April 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1991 rating decision from the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to an increased evaluation for 
service-connected spondylosis at L5-S1.  The veteran has also 
perfected an appeal to the March 1993 rating decision which 
denied entitlement to TDIU, and to the March 1996 rating 
decision, which found that new and material evidence adequate 
to reopen the claim for leg and foot condition had not been 
submitted and denied service connection for thoracic spine 
condition.  

The Board notes that following the submission of the 
veteran's timely appeal to the May 1991 rating decision, 
granting a 20 percent evaluation for service-connected 
spondylosis, the RO granted an increased evaluation of 40 
percent by rating decision in March 1992.  In the notice to 
the veteran of this decision, the RO indicated that such 
constituted a complete grant of benefits sought on appeal.  
Although the increase represented a grant of benefits, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") has held that a "decision 
awarding a higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Although the veteran in 
his substantive appeal, received in February 1992, stated 
that "40% is not to (sic) much to ask," he did not indicate 
that such was the maximum benefit he was seeking.  As the 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1997), provides for disability evaluations in excess 
of 40 percent for service-connected spondylosis, the appeal 
with respect to that issue continues.  


FINDINGS OF FACT

1. Thoracic spine disability manifested by chronic pain is 
due to or a result of the veteran's service-connected 
lumbar spine disability.  

2. By rating decision dated in April 1994, the RO denied 
service connection for any left leg and foot disorder, 
separate from the symptomatology of the service-connected 
lumbar spine disability.  The veteran was properly 
notified of that decision, and he did not perfect a timely 
appeal.

3. Additional evidence in support of the veteran's claim of 
entitlement to service connection for left leg and foot 
disorder, submitted since the April 1994 RO decision, is 
either duplicative or cumulative of evidence previously 
submitted.

4. The veteran's service-connected lumbar spine disability is 
manifested by severe chronic pain, severe limitation of 
motion, tenderness to light touch, marked paravertebral 
muscle spasm, left lower extremity radicular symptoms with 
numbness and weakness, and use of a wheelchair and/or cane 
for ambulation.  

5. The veteran has work experience as a millwright and in 
equipment maintenance.  His last known employment was 
sometime between 1989 and 1992.

6. The veteran's service-connected disabilities are of 
sufficient severity as to prevent him from engaging in any 
form of substantially gainful employment.



CONCLUSIONS OF LAW

1. Thoracic spine disability manifested by chronic pain is 
proximately due to or a result of his service-connected 
lumbar spine disability.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (1999).

2. The criteria for a 60 percent evaluation for service-
connected spondylosis at L5-S1, status post laminectomy 
and fusion, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5293 (1999).

3. The April 1994 RO decision denying service connection for 
a left leg and foot disorder is final.  38 C.F.R. § 
20.1103 (1993) (38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
1999)); 38 C.F.R. § 20.1103 (1999).

4. No new and material evidence has been presented to warrant 
reopening a claim of entitlement to service connection for 
a left leg or foot disorder, separate from the 
symptomatology evaluated with the veteran's service-
connected lumbar spine disability.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

5. The criteria to warrant entitlement to a total disability 
evaluation due to individual unemployability have been 
met.  38 U.S.C.A. §§ 501, 5107 (West 1991); 38 C.F.R. § 
4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records from his first period 
of service are not of record.  A neurology consult for the 
veteran's lower back pain in August 1979 noted occasional 
left lower extremity pain.  The veteran's service medical 
records note diagnosis of spondylolysis at L5-S1 in September 
1979.  Physical therapy notes in September 1979 and October 
1980 reported complaints of pain into the left hip.  The 
veteran's separation medical examination in January 1981 
noted no abnormalities of the spine, feet, or lower 
extremities.  

A VA examination was conducted in April 1981.  The veteran 
reported pain in his left hip, left leg, right leg, and back, 
when walking or standing for a prolonged time.  He stated 
that the pain began in 1978, while stationed in Korea, in the 
left hip and spread to the back and right hip.  He reported 
current pain in the left greater trochanter area spreading 
across the back and running down the left leg into the foot 
and toes.  He noted numbness in the toes and on the outer 
side of the lower leg.  The veteran reported difficulty 
maintaining his employment due to physical restrictions.  
Physical examination showed left-sided muscle spasm in the 
erector spinae muscles with slight tilting of the pelvis 
upward to the left.  Range of motion testing revealed forward 
bending to 80 degrees, backward flexion to 15 degrees, 
left lateral flexion of 20 degrees, right lateral flexion of 
40 degrees, right rotation to 35 degrees, and left rotation 
to 20 degrees, with reports of pain at the extremes of all 
motion.  Sciatic nerve stretch testing elicited pain on the 
left side.  The examiner provided diagnoses of congenital 
condition by X-ray with grade I spondylolisthesis secondary 
to the defect, and evidence of possible nerve root irritation 
at L5-S1.  

Private outpatient treatment records, dated from January 1983 
to May 1988, noted complaints of occasional numbness into the 
leg.  No evidence of nerve root compression was found.  A 
laminectomy and spinal fusion at L4-5 were performed in 
January 1983.  

By rating decision in November 1990, the RO granted service 
connection for spondylolysis at L5-S1, status post 
laminectomy and fusion, with a noncompensable evaluation, 
effective from November 2, 1988.  

A VA examination was conducted in April 1991.  The veteran 
reported that he worked through most of 1989 in equipment 
maintenance, but was not presently employed.  The veteran 
complained of moderate thoracic and thoracolumbar back pain, 
severe lower lumbar back pain, which radiated into both 
buttock areas, worse on the left.  He reported pain in the 
left thigh, left lower leg, and left foot.  A history of one 
back operation, disc excision and fusion, in 1983 was noted.  
The examiner noted some limping as the veteran favored his 
left leg.  Range of motion testing revealed flexion to 85 
degrees, extension to 5 degrees, lateral bending of 
"10/0" degrees, and rotation of 30 degrees bilaterally.  
Sensation was normal in the lower legs and feet.  Straight 
leg raising was limited to 60 degrees on the left 
by hamstring muscle discomfort.  The examiner noted mild 
lumbosacral tenderness.  X-ray examination showed fusion from 
L4 to the sacrum, narrowed disc space at L3-4, removal of a 
part of the lamina at L4, advanced degenerative disc disease 
at the lumbosacral level, degenerative hypertrophic changes 
throughout the lower thoracic region.  The examiner stated 
that the lower lumbar spine was status post one surgery for 
disc excision and fusion from L4 to the sacrum.  The surgery 
was done for spondylolisthesis and disc protrusion.  The 
examiner diagnosed the veteran's continued symptoms in the 
low back and legs as post fusion syndrome, involving chronic 
muscular strain superimposed on post-operative and 
degenerative instability.  Some continued nerve root 
irritation from post-operative scarring was noted.  The 
examiner stated that the veteran should only be in work that 
was relatively light - mostly sitting - due to his back 
condition, and recommended vocational rehabilitation.  

By rating decision in May 1991, the RO granted an increased 
evaluation of 20 percent for service-connected spondylosis at 
L5-S1, status post-laminectomy and fusion, effective from 
November 2, 1988.  

The veteran was examined in January 1992, by J.K.B., M.D., 
who noted that the veteran had not worked for the past year 
or two.  The veteran's main complaints were low and mid back 
and leg pain.  Dr. J.K.B. stated that range of motion was 
50 percent of normal with subjective sensory deficit over the 
anterior calf and lateral calf of the left leg and weakness 
of the left leg.  X-ray examination showed considerable 
thoracic and lumbar spondylosis with a healed fusion at L5S1 
and a Grade I spondylolisthesis.  Dr. J.K.B. reported an 
impression of moderately severe degenerative changes in the 
lumbar spine and recommended a magnetic resonance imaging 
(MRI) due to continuing radicular symptoms.  

In his VA Form 9, substantive appeal, received in February 
1992, the veteran stated that he could not get a job in his 
trained fields due to his back injury.  He noted that the 
smallest amount of lifting, bending, squatting, crawling, or 
twisting caused severe pain in his low back, hips, and left 
leg, foot and toes.  He reported that he was unable to sleep 
due to the pain in his lower and upper back.  The veteran 
stated that once or twice a week he was unable to even get 
out of bed due to back pain and had no income.  

By rating decision in March 1992, the RO granted an increased 
evaluation of 40 percent for service-connected spondylosis at 
L5-S1, effective from November 2, 1988.  

In a letter to his Congressperson, received in January 1993, 
the veteran stated that he was unemployable at that time, but 
was currently attending school.  He reported that he did not 
think he could last much longer at school due to the pain 
from his back and leg conditions. 

The record contains VA outpatient treatment records from 
January to April 1993.  In January 1993 the veteran reported 
constant pain in his back, legs, hips, and neck, which 
prevented him from going to school or doing anything.  In 
April 1993, the veteran stated that he was able to ambulate 
less and less and reported increasing pain in the left foot, 
back, and hips.  The veteran was unable to reach items on the 
floor due to limited range of motion and pain.  An April 1993 
invoice noted that the VA Medical Center (MC) had ordered a 
wheelchair for the veteran.  

By letter dated in April 1993, Dr. J.K.B. stated that the 
veteran continued to have unremitting left leg pain and 
occasional intermittent numbness.  Physical examination 
showed touch tenderness over the lower lumbar spine with a 
lot of thoracic pain as well.  X-ray examination showed Grade 
II spondylolisthesis at L5-S1 and previous laminectomy at L5-
S1 with no lumbar fusion.  MRI revealed scarring and slip at 
L5-S1 with moderate degenerative changes throughout the 
spine.  Dr. J.K.B. reported an impression that the lumbar 
spine pain was primarily from the L5-S1 instability and disc 
degeneration with radial mechanical symptoms because of the 
absence of the cushion at the lumbosacral level.  

By letter dated in August 1993, Dr. J.K.B. stated that the 
veteran was disabled and would be disabled until he had 
surgery and a period of recovery following surgery.  In his 
notice of disagreement, received in September 1993, the 
veteran stated that he spent a great deal of time in a 
wheelchair.  

On examination in December 1993, Dr. J.K.B. noted that the 
veteran had been progressively uncomfortable and painful 
since the previous examination.  The veteran stated that he 
was in a wheelchair most of the time due to weakness in his 
legs and back.  He reported weakness and intermittent 
numbness in both legs.  Review of MRI and X-ray examination 
confirmed Grade II slip at L5-S1 with no fusion and a large 
spur anteriorly at T8.  Dr. J.K.B. provided impressions of 
pseudarthrosis from L4 to the sacrum, continued mechanical 
pain in the back, and evidence of osteophytes at T8-9.  Dr. 
J.K.B. stated that the veteran's limitations were quite 
severe and would limit him from sitting, walking or standing 
for more than an hour.  Dr. J.K.B. concluded that the veteran 
was unemployable due to his back condition, most likely 100 
percent disabled.  

A VA examination was conducted in February 1994, and the 
examiner noted review of the veteran's claims file.  The 
veteran arrived at the examination in a wheelchair and 
reported that he had not worked for at least three years.  He 
stated that both his back and left lower extremity pain 
started during his military service and had continued since 
that time.  The veteran was able to operate a car for about 
one hour or walk for about ten minutes, limited by back and 
left lower extremity pain.  The veteran reported chronic 
severe headache, chronic severe pain at the neck and 
trapezius muscles, pain in both shoulder joints, pain and 
numbness in the left upper extremity, chronic and severe pain 
in the full length of the thoracic and lumbar spine, coccyx 
pain, bilateral buttock and groin pain - worse on the left, 
bilateral thigh pain, left thigh numbness, bilateral knee 
pain, bilateral lower leg and foot pain and numbness - worse 
on the left, increased pain with coughing, and poor sleep.  

Range of motion testing revealed flexion of 30 degrees, 
extension of -15 degrees, rotation of 10 degrees bilaterally, 
and lateral bending of 5 degrees bilaterally.  The veteran 
complained of severe pain on all movements and was unable to 
achieve enough extension to stand straight.  Straight leg 
raising was limited in both legs by back pain.  The examiner 
noted severe midline tenderness over the entire thoracic and 
lumbar spine.  The examiner diagnosed the veteran's continued 
lower back pain as post-disc excision and fusion syndrome, 
involving chronic muscular strain superimposed on post-
operative and degenerative instability with some evidence 
of continued nerve root irritation.  Chronic thoracic and 
thoracolumbar back pain was diagnosed as chronic muscular 
strain.  Chronic pain and numbness at the left lower 
extremity was diagnosed as some nerve root irritation from 
the back problem, some referred pain from the back, some 
localized muscular strain, and some irritation from a vein 
donation scar.  Left mid-foot pain was mostly in the plantar 
aspect of the arch and was diagnosed as chronic muscular 
strain.  Left forefoot pain was diagnosed as chronic 
synovitis.  

The examiner reported that orthopedic pain was probably 
severely increased by chronic tension and/or depression.  The 
examiner stated that further surgery would probably not be 
helpful.  The examiner reported that much of the veteran's 
left lower extremity difficulty was referred pain from the 
low back as well as some continuing nerve root irritation 
from the lumbar spine.  The examiner further stated that 
"about the only part of the left lower extremity difficulty 
that does not relate to the low back involves the discomfort 
from the vein donation scars, the muscular strain at the left 
mid-foot and the synovitis at the left forefoot.  

By rating decision in April 1994, the RO denied service 
connection for a left leg and foot condition.  The RO noted 
that the left lower extremity pain and numbness represented 
referred pain from the low back and some continuing nerve 
root irritation form the lumbar spine and was evaluated 
together with the low back condition.  The RO found that 
separate evaluation for the left lower extremity pain was not 
warranted.  The veteran filed a timely notice of disagreement 
with this decision in May 1994 and a statement of the case 
was issued in July 1995.  An appeal consists of a timely 
filed notice of disagreement in writing and, after 
a statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (1999).  
A substantive appeal must either indicate that the appeal is 
being perfected as to all issues addressed in the statement 
of the case, or must specifically identify the issues 
appealed.  38 C.F.R. § 20.202 (1999).  A substantive appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction mailed the statement of the case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b) (1999).  Therefore, to timely perfect his appeal, 
the veteran needed to submit a substantive appeal prior to 
September 1995.  The record contains no submission by the 
veteran within this period, which could be found to be a 
substantive appeal.  Therefore, the RO decision is final as 
to evidence of record at the time.  38 C.F.R. § 20.1103 
(1993) (38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1999)); 
38 C.F.R. § 20.1103 (1999).  

In a statement, received in March 1996, the veteran indicated 
disagreement with the April 1994 decision.  The Board 
recognizes such as a request to reopen his claim for service 
connection for leg and foot disorder.  The evidence, 
submitted since the final RO decision in April 1994, includes 
statements of the veteran and VA and private examination 
reports.

In July 1994, the veteran submitted an "Explanation of 
Determination" from the Social Security Administration 
(SSA), who determined that the veteran's condition was not 
severe enough to keep him from working.  SSA based the 
decision on the veteran's medical information, age, education 
(12 years), training, and work experience.  The veteran 
reported that he had been unable to work since November 30, 
1989, because of problems with his back, legs, shoulders, 
heart, arms, and fingers.  SSA noted that the veteran was 
unable to return to any of his past work, but was able to do 
other, less demanding, types of work.  

By letter, received in September 1994, the veteran's 
representative at the Oregon Employment Department stated 
that he had been working with the veteran for more than a 
year.  He stated that due to the veteran's service-connected 
disability and lack of college education, a search for 
employment had been fruitless.  He further stated that, with 
the veteran's disabilities, further training might prove to 
be pointless, because the veteran was limited/restricted to 
minimal movement and required a great deal of care.  

A VA examination was conducted in April 1996.  The veteran 
reported that he quit working in 1989 due to his back 
condition.  He stated that he had continuing back pain, which 
currently included the thoracic and cervical area as well.  
He reported daily pain in the left leg and foot and back and 
generalized spinal pain and stiffness, especially in the 
morning.  He noted intermittent numbness in the left leg.  
The veteran stated that he used a wheelchair most of the time 
and a cane when he walked about the house.  He reported that 
he could walk 20-25 feet, stand for a few minutes at a time, 
and had difficulty sleeping secondary to pain.  The examiner 
noted that X-ray examination and MRI indicated some anterior 
disc herniation at T8-9, spondylolisthesis at L5-S1, and 
spondylosis of L5 with no neural compromise.  

On physical examination, pain to palpation and percussion 
over the entire lumbar area was noted.  No spasm was shown.  
Range of motion of the lumbar spine was severely reduced with 
flexion to 30 degrees, no extension, lateral bending to 
25 degrees bilaterally, and rotation to 25 degrees 
bilaterally.  Sensation was intact throughout the lower 
extremities.  A half-inch of atrophy in the left calf was 
reported.  Motor testing was 4/5 at all points except the 
left quadriceps, which was 2/5.  The examiner provided 
diagnoses of:  1) History of spondylolisthesis at L5-S1 with 
spondylosis of L5, status post lumbar laminectomy and fusion 
with chronic pain, most likely due to failed back syndrome; 
and 2) Chronic thoracic and cervical strain superimposed on 
degenerative joint and degenerative disc disease by history.  

The veteran was evaluated by G.J.D., M.D., in July 1996 for 
low back and left leg pain.  The veteran complained of low 
back and thoracic back pain, radiating into both hips and 
down the left leg to the foot and associated with occasional 
loss of sensation in the left foot.  Sensory examination was 
intact in the extremities, but weakness was present in the 
left foot.  Dr. G.J.D. provided an impression of thoracic and 
lower back pain with left sciatica.  Dr. G.J.D. noted 
symptoms of nerve root impingement on the left side and 
stated that, if myelogram confirmed this, surgery was 
recommended.  

In his VA Form 9, substantive appeal, received in August 
1996, the veteran stated that he had not worked since 1991.  

A VA examination was conducted in June 1998, and the examiner 
noted review of the veteran's claims file.  The veteran 
reported that he could not walk without the aid of a cane and 
could walk only 30 feet with a cane without significant pain.  
He stated that he had used a wheelchair, but due to shoulder 
problems now used an electric cart.  He reported that he 
spent approximately five days a week in bed due to back pain.  
The veteran stated that he worked as a millwright until 1989, 
when he could no longer continue with that work because of 
his back and leg pain.  He had not regular employment since 
that time.  The veteran described the leg pain as constant, 
sharp, and tingling in the anterior lateral leg, down to the 
heel, bottom of the foot, and middle toes.  The veteran 
complained of tenderness in the upper thoracic, lower 
thoracic, upper lumbar, and lumbosacral areas.  

Range of motion testing of the thoracic spine revealed 
flexion of 15 degrees and extension of -10 degrees, limited 
by pain.  Range of motion testing of the lumbar spine 
revealed flexion of 10 degrees, extension of -5 degrees, left 
lateral tilt of 20 degrees, right lateral tilt of 25 degrees, 
left rotation of 15 degrees, and right rotation of 25 
degrees, with flexion and extension limited by pain.  Left 
hip internal and external rotation and straight leg raising 
to 85 degrees elicited pain.  The examiner provided diagnoses 
of:  1) Chronic lower back pain, post operative with S1 
sensory limitation and radiculopathy; 2) Chronic thoracic 
back pain with radiologic evidence of small wedge 
compressions and mechanical pain with no evidence of neural 
compromise; and 3) Left hip pain with left trochanteric 
tenderness, probable left trochanteric bursitis.  The 
examiner stated that the veteran's upper and lower back pain 
were increased by his deconditioning and gait disorder.  The 
examiner indicated that this could be considered to be 
increased by his low back disorder as the primary cause.  

A VA examination was conducted in January 1999.  The examiner 
noted that the claims file was not available, but the report 
of VA examination from June 1998 was reviewed.  The examiner 
stated that the veteran had daily pain in the lumbar spine, 
which was much worse on average of every other day.  The 
veteran had to give up his employment as a millwright in 1992 
due to his back condition.  The veteran reported daily severe 
pain in the thoracic spine.  The examiner noted that the 
veteran had a disc herniation at T8-9.  The veteran noted 
daily burning sensation on the anterior aspect of both thighs 
with frequent pain down the posterior aspect of the left 
thigh and left leg.  

Physical examination revealed considerable tenderness on 
light pounding over the thoracic spine with no noted muscle 
spasm.  Considerable tenderness over the lower lumbar spine 
was noted with marked paravertebral muscle spasm.  Range of 
motion testing of the lumbar spine revealed flexion of 19 
degrees, extension of 8 degrees, lateral flexion of 15 
degrees bilaterally, and rotation of 25 degrees bilaterally.  
The examiner noted that all motions produced lumbar spine 
pain.  Sensory examination showed sensory loss throughout the 
entire left lower extremity, including the left buttock 
region.  The examiner provided diagnoses of:  1) Status post 
lumbar spine trauma, status post nerve decompression surgery, 
continued nerve root compression type symptoms of the left 
lower extremity; and 2) Wedging deformities of several mid-
thoracic vertebral bodies with herniation of the nuclear 
material anteriorly at T8-9, with no evidence of posterior 
disk herniation.  

A VA fee basis examination was conducted in February 1999 by 
J.R.D., M.D.  The veteran reported pain throughout the spinal 
axis, most prominently in the lower thoracic spine and the 
midline radiating around to the chest.  The veteran also had 
pain in the lower cervical and upper thoracic spine, as well 
as severe sharp pain in the lower lumbar region in the 
midline radiating to the left buttock, down the back of the 
left leg to the heel and around to the toes.  The veteran 
described the pain as present on a continuous basis, with 
waxing and waning of severity, exacerbated by even minor 
movements.  He further reported a burning sensation in the 
anterior thighs bilaterally, as well as a sensation of 
weakness in both legs.  Due to the weakness, the veteran used 
a cane or crutches to get around and had a wheelchair and an 
electric cart as well. 

Physical examination revealed tenderness to palpation over 
the upper thoracic spine, lower thoracic spine, lumbar spine, 
left sacroiliac and left buttock.  Dr. J.R.D. noted that the 
veteran's pain behaviors were quite dramatic to even light 
palpation.  No muscle wasting was noted.  The examiner noted 
that the veteran's examination was significant for multiple 
inconsistencies, with subjective complaints unsupported by 
objective findings.  The veteran had a number of non-organic 
physical signs with invalid lumbar range of motion testing.  
Dr. J.R.D. stated that, despite the veteran's discomfort, no 
objective evidence of a thoracic or lumbar radiculopathy, 
neuropathy, or spinal cord lesion were found.  Dr. J.R.D. 
indicated that he suspected that the veteran's symptoms are 
predominantly musculoskeletal and/or mechanical and doubted 
the presence of significant underlying neurologic disease.  


II. Analysis

As an initial matter, the Board notes that the veteran's 
representative, in its written brief presentation dated in 
February 2000, requested that the veteran's claim be remanded 
to the RO, as the claims file was not available for review at 
the January 1999 VA examination.  The Board notes that the 
veteran has been afforded six VA examinations during the 
pendency of the instant claim.  The examinations in February 
1994 and June 1998 included a review of his medical records 
and reported specific and complete findings.  The Board finds 
the examinations to be adequate for rating purposes under 38 
C.F.R. § 4.70 (1999).



Service Connection for Thoracic Spine Disorder

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

Service connection may be granted for disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  The Court has held that 
compensation can be awarded for a nonservice-connected 
disability that is aggravated by a service-connected 
disability for the degree of disability over and above the 
degree of disability existing prior to the aggravation, even 
if the service-connected disability is not the proximate 
cause of the nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448-449 (1995).

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

In the instant case, the veteran has submitted evidence of a 
current disability of the thoracic spine.  The veteran has 
repeatedly reported chronic pain the thoracic spine and X-ray 
examination in April 1991 noted degenerative hypertrophic 
changes throughout the lower thoracic region.  Osteophytes at 
T8-9 were noted by Dr. J.K.B. in December 1993.  A diagnosis 
of chronic muscular strain in the thoracic and thoracolumbar 
back was noted in February 1994.  MRI in April 1996 noted 
some anterior disc herniation at T8-9 and a diagnosis of 
chronic thoracic strain superimposed on degenerative joint 
and degenerative disc disease by history was reported.  
Chronic thoracic back pain was again diagnosed in June 1998, 
as well as radiologic evidence of small wedge compressions.  
Disc herniation was again noted in January 1999.  

The veteran's service medical records contain no complaints, 
diagnoses or opinions of thoracic spine pain or pathology.  
The veteran contends that his current thoracic spine disorder 
is secondary to his service-connected lumbar spine 
disability.  

The VA examiner in June 1998 stated that the veteran's upper 
back pain was increased by his deconditioning and gait 
disorder and that this could be considered to be increased by 
the low back disorder as the primary cause.  

Based on the veteran's statements and VA and private 
examination reports, the Board finds that the veteran's claim 
for service connection for a thoracic spine disability is 
well grounded.  38 U.S.C.A. §5107(a) (West 1991).  The VA has 
a duty to assist the veteran in the development of all facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.103(a) (1999).  The claims folder contains all available 
service medical records and the RO has requested and received 
the available reports of VA medical examinations.  The 
veteran has not identified any relevant VA or private 
treatment records, which have not been requested or obtained.  
It appears that all possible development has been completed, 
and the VA has satisfied its duty to assist the veteran under 
these circumstances.  38 U.S.C.A. § 5107(a).

The Board notes that the VA examiner in June 1998 reviewed 
the veteran's claims file in reaching the conclusion that the 
veteran's upper back (thoracic) disability was increased by 
his service-connected lower back disability as the primary 
cause.  The record contains no other opinion of etiology 
regarding the veteran's thoracic spine disability.  
Therefore, the Board finds that the evidence does not 
preponderate against the veteran's claim for service 
connection for a thoracic spine disability, as secondary to 
his service-connected lumbar spine disability.  


Increased Evaluation for Service-Connected Spondylosis at L5-
S1

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Under the Schedule, intervertebral disc syndrome warrants a 
40 percent evaluation if severe with recurring attacks and 
intermittent relief.  A 60 percent evaluation is warranted 
for pronounced symptomatology, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  The Board notes that there is no 
schedular evaluation in excess of 40 percent for lumbosacral 
strain or lumbar spine limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5295 (1999).  

The record contains six VA examinations for the veteran's 
back since April 1991, as well as reports of examination by 
Dr. J.K.B., and Dr. G.J.D.  These examinations show 
consistent complaints of severe chronic lower back pain, 
severe limitation of motion of the lumbar spine, and 
tenderness to light touch over the lumbar spine.  The 
examinations also show complaints of weakness and numbness 
over the left lower extremity with diagnoses of nerve root 
irritation, radial symptoms, sciatica, S1 sensory limitation 
and radiculopathy, and nerve root compression type symptoms.  
In addition, on examination in January 1999, marked 
paravertebral muscle spasm was noted.  The veteran has used a 
wheelchair and/or cane since April 1993 and reports that 
several days a week he is unable to get out of bed due to his 
back symptomatology.  The Board finds that the evidence most 
closely approximates the criteria for a 60 percent evaluation 
for the veteran's service-connected lumbar spine disability.  
There is no provision in the Schedule for an evaluation in 
excess of 60 percent for this disability.  


New & Material Evidence for Leg and Foot Disorder

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  In 
addition for the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
However, this presumption does not apply in the adjudication 
of a well-grounded claim.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In April 1994, the RO denied the veteran's claim for service 
connection for a left leg and foot condition, noting that the 
veteran's left lower extremity pain and numbness was referred 
pain from the service-connected low back condition, and was 
evaluated together with the low back condition.  The RO found 
that a separate evaluation was not warranted.  

Since the last final denial of the veteran's claim for 
service connection for a left leg and foot condition in April 
1994, the veteran has submitted reports of four VA 
examinations and statements from private physicians.  
Although the reports of these examinations and private 
treatment are new, in that they were not previously 
considered, they are not material.  The new information is 
cumulative of evidence previously submitted, and contains 
diagnoses, which were already of record prior to the April 
1994 decision.  The information submitted does not provide 
any diagnoses of disabilities, not previously considered, 
which are to be separately evaluated from the veteran's 
service-connected lumbar spine disability.  Although the 
veteran's symptomatology has changed, the symptoms shown 
continue to be radicular pain due to the back condition and 
are evaluated with that condition.  

The Board notes the veteran's apparent confusion as to the 
service connection status for his left leg radiculopathy.  
The Board's decision, finding that no new and material 
evidence has been submitted, does not indicate that the left 
leg radiculopathy is not service connected.  However, the 
radiculopathy symptoms are evaluated as part and parcel of 
the veteran's service-connected low back disorder, evaluation 
of which is discussed above.  The veteran has not presented 
any new and material evidence of any left leg or foot 
disorder, aside from that already evaluated as part of the 
veteran's lumbar spine disability.  


Entitlement to TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  

In the instant case, the veteran has two service-connected 
disabilities.  Service connection for a thoracic spine 
disability, manifested by chronic pain and radiologic 
evidence of wedge compressions was granted above.  In 
addition, an increased evaluation of 60 percent for the 
veteran's service-connected lumbar spine disability was 
awarded above.  

Without consideration of the proper evaluation for the 
service-connected thoracic spine disability, the veteran 
meets the percentage criteria under 38 C.F.R. § 4.16(a), as 
he has one service-connected disability ratable at 60 
percent.  The Board notes that the opinions of record, which 
find the veteran unable to obtain employment, rely solely on 
his service-connected lumbar spine disability as the basis 
for their conclusions.  The addition of the thoracic spine 
disability, granted service connection above, only serves to 
bolster these findings.  

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (1999).  The 
question to be addressed is whether the veteran was capable 
of performing the physical and mental acts required by 
employment and not whether he was, in fact, employed.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
Board notes that the VA Adjudication Manual, M21-1, Paragraph 
50.55(8) defines substantially gainful employment as that 
which is ordinarily followed by the non-disabled to earn a 
livelihood, with earnings common to the particular occupation 
in the community where the veteran resides.  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).  The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  

The veteran reported that he was unable to continue his 
employment, due to his back disability and the radicular 
symptoms in his left leg.  He has reported that his last date 
of employment was sometime between 1989 and 1992.  The 
veteran has further stated that his back pain prevents him 
from getting out of bed five days per week.  The veteran is 
unable to walk without use of a cane and can only walk 
30 feet with a cane without significant pain.  The veteran 
representative at the Oregon Employment Department worked 
with the veteran for more than a year, prior to September 
1994, and was unsuccessful in obtaining employment for the 
veteran.  The representative stated that, with the veteran's 
disabilities and lack of a college education, further 
training might be pointless.  However, in July 1994, SSA 
found that, although the veteran was unable to return to his 
former employment, he was able to do other, less demanding, 
types of work.  In December 1993, Dr. J.K.B, the veteran's 
treating physician, stated that the veteran was unemployable 
due to his back condition.  

The VA examiner in April 1991 noted that the veteran was 
unsuited to heavier types of work, due to his orthopedic 
problems, but indicated that the veteran may be able to 
perform relatively light employment that is mostly sitting.  
Dr. J.K.B. in December 1993, noted that the veteran's 
limitation would prevent him from sitting, walking, or 
standing for more than one hour.  The Board finds that the 
evidence does not preponderate against a finding that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  
The Board gives substantial weight to the opinions of Dr. 
J.K.B. regarding the veteran's physical limitations and his 
unemployability.  The Board further notes that a year-long 
search for employment was conducted by the veteran through 
the Oregon Employment Department and this search was deemed 
"fruitless."  This concrete evidence of inability to secure 
employment warrants more weight than the speculative opinion 
of the VA examiner and SSA that light employment might be 
available.  In addition, the VA examiner recommended a 
position involving sitting.  However, the veteran's treating 
physician limited the veteran's sitting to less than one hour 
at a time.  The veteran is entitled to a total disability 
evaluation due to individual unemployability.  


ORDER

Entitlement to service connection for a thoracic spine 
disability manifested by chronic pain is granted.  

Entitlement to a 60 percent schedular evaluation for service-
connected spondylosis at L5-S1, status post laminectomy and 
fusion, is granted.

No new and material evidence having been received, the 
application to reopen the claim for service connection for a 
left leg or foot disorder is denied.


Entitlement to a total disability evaluation due to 
individual unemployability is granted.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

